EXHIBIT 10.32

 


BOISE CASCADE, L.L.C.


 


2010 CASH LONG-TERM INCENTIVE PLAN

 

 


EFFECTIVE JANUARY 1, 2010

 

1

--------------------------------------------------------------------------------


 

BOISE CASCADE, L.L.C.

2010 CASH LONG-TERM INCENTIVE PLAN

 

1.                                      Purpose of the Plan.

 

The purpose of the Boise Cascade, L.L.C. 2010 Cash Long-Term Incentive Plan (the
“Plan”) is to assist Boise Cascade, L.L.C. (the “Company”) in attracting,
motivating, rewarding and retaining designated officers and other key management
talent of the Company by providing them with additional long term cash
incentives. The purpose of the Plan will be achieved by the grant of Awards, as
defined below.

 

2.                                      Definitions.

 

(a)                                  “Award” means a right to receive a cash
payment, contingent on (i) the achievement of certain Performance Goals over the
Award Term, and the Committee’s assessment of the performance of the Company
and/or the Award Recipient over the Award Term, in each case as determined by
the Committee in its sole discretion (performance-vesting), and/or (ii) the
passage of time (time-vesting).

 

(b)                                 “Award Agreement” means the document issued
to the Award Recipient evidencing the grant of an Award and stating the terms
and conditions of the Award and other provisions deemed necessary or desirable
by the Committee which do not conflict with the terms of this Plan.  Award
Agreements may be written or electronic and may require acceptance by the Award
Recipient, as determined by the Committee.

 

(c)                                  “Award Recipient” means an employee of the
Company or a subsidiary who is eligible to receive an Award pursuant to
Section 3, who receives an Award Agreement, and who, if applicable, accepts the
Award Agreement.

 

(d)                                 “Award Term” means the period of time
established by the Committee and indicated in the Award Agreement.  Award Terms
may be of varying and overlapping durations.

 

(e)                                  “Board” means the Board of Directors of
Boise Cascade Holdings, L.L.C., the Company’s parent company.

 

(f)                                    A “Change in Control” shall be deemed to
have occurred if:

 

(i)                                     Madison Dearborn Partners, LLC’s direct
or indirect ownership of (or control of voting power with respect to) the Parent
Company is reduced to 50% or less of the then outstanding common equity units
which have the power to vote in an election of the Parent Company’s Board of
Directors, or any person not affiliated with Madison Dearborn Partners, LLC
acquires 50% or more of the Company’s equity units entitled to vote for election
of the Company’s Board of Managers, whether by direct ownership or through
contracts or agreements which confer the power to vote such equity units on the
non-affiliated party; or

 

2

--------------------------------------------------------------------------------


 

(ii)                                  The stockholders of the Parent Company or
of the Company approve a plan of complete liquidation or dissolution of the
Parent Company or the Company, as the case may be, or the consummation of an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity more than 50% of the
combined voting power of which is owned or controlled by Madison Dearborn
Partners, LLC.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred if the event is an initial public offering of the securities of the
Company, Boise Cascade Holdings, L.L.C., or Forest Products Holdings, L.L.C.

 

(g)                                 “Committee” means the Compensation Committee
of the Board.

 

(h)                                 “Parent Company” means Boise Cascade
Holdings, L.L.C., which is the holder of 100% of the Company’s outstanding
equity securities.

 

(i)                                     “Performance Goals” means the goals
established by the Committee in its sole discretion that apply to a
performance-vesting Award. The performance goals may include or be based upon
any one or more of several criteria, such as, but not limited to, sales; gross
revenue; gross margins; earnings before interest and taxes (EBIT); earnings
before interest, taxes, depreciation and amortization (EBITDA); internal rate of
return; return on capital; revenue growth; return on equity; increase in net
after-tax earnings per share; increase in operating pre-tax earnings, operating
profit or improvements in operating profit; improvements in certain asset or
financial measures (including working capital and the ratio of revenues to
working capital); credit quality; expense ratios; pre-tax earnings or variations
of income criteria in varying time periods; economic value added; total return
to shareholders; cash flow; safety; or general comparisons with other peer
companies or industry groups or classifications with regard to one or more of
these criteria.  The Performance Goals may be measured with respect to the
Company alone on an absolute basis, on a relative or comparative basis with such
peer companies or index as the Committee may select, or in such combination
thereof as may be determined by the Committee.  Performance Goals may be based
on the performance of the Company as a whole, or on the performance of a
specified business unit or subsidiary, or on the performance of a group of
subsidiaries, divisions or business units.  Performance Goals may be measured on
a cumulative basis, or in the alternative on an annual, quarterly or other
periodic basis, or in the form of a matrix combining various Performance Goals
and weighting them in any manner that the Committee may determine.  The
Committee may establish different Performance Goals for individual Award
Recipients or groups of Award Recipients.

 

(j)                                     “Retirement” (or “Retires”) means an
Award Recipient’s termination of employment after attaining age 62 and
completing at least 10 years of employment with the Company and its
predecessors, or after age 65 regardless of length of employment.

 

3

--------------------------------------------------------------------------------


 

(k)                                  “Vesting Date” means the date or dates
specified in an Award Agreement as of which all or part of the Award may vest
and become payable.

 

3.                                      Eligibility.

 

Eligibility under the Plan shall be limited to officers and other key management
employees of the Company identified by the Committee in its sole discretion.  An
individual’s eligibility for an Award at any time shall not indicate or require
that the individual will be eligible for any future Award.  No person shall have
any claim to be granted any Award under this Plan.

 

4.                                      Administration.

 

(a)                                  General.  The Committee shall have the sole
discretion, responsibility and authority to administer and interpret the Plan
and adopt rules it deems necessary to administer the Plan.  This includes the
discretion and authority to determine all questions of fact, eligibility, or
benefits relating to the Plan, to determine eligibility for and level of
participation in this Plan, to determine the terms and conditions applicable to
Awards, and to take all other actions necessary or appropriate to administer the
plan.  The Committee’s responsibilities for administration and interpretation of
the Plan shall be exercised by the Committee or by Company employees who have
been assigned those responsibilities by the Company’s management.  Any Company
employee exercising responsibilities related to the Plan in accordance with this
section shall be deemed to have been delegated the discretionary authority
vested in the Committee with respect to those responsibilities unless limited in
writing by the Committee, except that Company employees may not select Award
Recipients, grant Awards, or determine the terms and conditions applicable to
Award Recipients unless specifically authorized by the Committee to do so by
resolution or other acceptable evidence of authority.  The Committee’s or its
delegate’s administration of the Plan, including all interpretations,
selections, determinations, approvals, decisions, and other actions, shall be
final and binding on the Company and all Award Recipients and their respective
beneficiaries.

 

(b)                                 Terms and Conditions of Awards.  The
Committee shall have final discretion, responsibility and authority to:

 

·                  Grant Awards;

·                  Determine the Award Recipients to whom and the times at which
Awards shall be granted;

·                  Determine the type and number of Awards to be granted;

·                  Establish and administer Performance Goals relating to an
Award;

·                  Establish time-vesting requirements applicable to an Award;

·                  Establish the rights of Award Recipients with respect to an
Award upon termination of employment;

·                  Determine whether, to what extent, and under what
circumstances and Award may be settlement, cancelled, forfeited, exchanged, or
surrendered;

·                  Determine all terms and provisions of Award Agreements; and

 

4

--------------------------------------------------------------------------------


 

·                  Resolve conclusively any question or ambiguity arising with
respect to the vesting of Awards.

 

The Committee may solicit recommendations from Company management with respect
to any or all of the items listed above.  The terms and conditions of each Award
shall be established at the time of grant.  Different terms and conditions may
apply for different Awards, different Award Recipients, or the same Award
Recipient for each Award granted to the Award Recipient, whether or not granted
at different times.  There is no obligation to treat Award Recipients uniformly.

 

5.                                      Awards.

 

(a)                                  Target Award.  With respect to each Award
granted under this Plan, the Committee shall establish for each Award Recipient
a target award (the “Target Award”).  The Target Award may be a fixed cash
amount or expressed as a percentage of annual base salary.  The Award may be a
Performance-Based Award, a Time-Based Award, or a Combination Award, as follows.

 

(i)                                     Performance-Based Awards.  Performance
Goals shall be established in writing by the Committee no later than 90 days
after the commencement of the Award Term.  The Committee shall establish a
mathematical formula pursuant to which the amount of the Award will be
calculated based on the attainment of specific levels of the applicable
Performance Goals.  The actual amount paid under the Award, if any, may be more
or less than the Target Award.

 

(ii)                                  Time-Based Awards.  The Award will vest on
the Vesting Date(s) established by the Committee.  No Performance Goals apply
and the actual amount paid under the Award will be the Target Award, subject to
the Award Recipient’s satisfaction of continued employment requirements.

 

(iii)                               Combination Awards.  The Committee will
establish both Performance Goals pursuant to subsection (i) above and Vesting
Date(s) pursuant to subsection (ii) above.  The amount payable under the Award
will be determined by the attainment of the Performance Goals.  The actual
amount payable under the Award, if any, may be more or less than the Target
Award.  The Award will vest based on the Vesting Date(s), subject to the Award
Recipient’s satisfaction of continued employment requirements.

 

(b)                                 Adjustments to Performance-Based Awards due
to Unforeseen Circumstances.  In order to avoid any undue windfall or hardship
due to external causes, the Committee in its sole discretion may (i) adjust
Performance Goals to recognize unusual or nonrecurring events affecting the
Company or its financial statements or changes in applicable laws, regulations,
or accounting standards or principles, or (ii) determine whether Performance
Goals have been met without regard to the effect of any changes in applicable
laws, regulations, or accounting standards or principles, any change in the
outstanding capital stock, any acquisition or disposition by

 

5

--------------------------------------------------------------------------------


 

the Company or a peer company not planned for at the time the Performance Goals
were established, or any other unusual or nonrecurring event that would
otherwise impact the Company’s or a peer company’s reported financial
performance.

 

(c)                                  Award Agreements.  Award Agreements shall
be issued as soon as practical following the Committee’s determination of the
terms and conditions of Awards, including the establishment of Performance
Goals, if applicable.

 

(d)                                 Payment of Awards.  After the conclusion of
the Award Term or at any other time or times specified in the Award Agreement,
the Committee shall determine the amount payable with respect to the Award,
based upon the extent to which any applicable Performance Goals were achieved
and any other terms and conditions of the Award.  Payment of amounts payable
with respect to Awards under this Plan shall be made solely in cash within 90
days following the applicable Vesting Date, but in no event later than the
15th day of the third month following the end of the year in which the Vesting
Date occurs.

 

6.                                      Termination of Employment.

 

(a)                                  Death, Disability or Retirement. If an
Award Recipient’s employment with the Company terminates during an Award Term as
a result of death or total disability (as determined by the Committee in its
sole discretion) or Retirement, the Award Recipient (or his or her estate,
representatives, heirs or beneficiaries, as applicable, in the case of death)
shall be entitled to a pro rata portion of any payout that thereafter becomes
due under the outstanding Award(s) unless the Committee determines otherwise. 
If there is a single Vesting Date for an Award, the pro rata calculation shall
be based on the number of full months elapsed in the Award Term prior to the
Award Recipient’s death, disability or Retirement, compared to the full number
of months in the Award Term.  If there are multiple Vesting Dates within an
Award, the pro rata calculation shall be performed as specified in the Award
Agreement.

 

(b)                                 Other Termination. If an Award Recipient’s
employment with the Company terminates during an Award Term other than by reason
of death, disability or Retirement as provided in this Section 6, then, unless
the Committee determines otherwise, all outstanding unvested Awards to that
Award Recipient shall be deemed forfeited, shall automatically be canceled and
shall have no further force or effect.

 

(c)                                  Change of Control. Notwithstanding the
provisions of Section 5 or this Section 6, unless provided otherwise in the
Award Agreement, the following provisions shall apply in the event of a Change
in Control during an Award Term.

 

(i)                                     Upon a Change in Control, unless a
Replacement Award (as defined below) is provided to the Award Recipient, the
following will occur.  (A)  With respect to outstanding performance-vesting or
combination Awards for which the applicable Performance Period has ended and
outstanding time-vesting Awards which were granted in a year prior to the year
in which the Change in Control occurs, the Awards will vest and amounts which
would otherwise have been payable at future

 

6

--------------------------------------------------------------------------------


 

Vesting Dates and amounts payable with respect to a Vesting Date occurring prior
to the Change in Control will become payable immediately.  (B)  With respect to
outstanding performance-vesting or combination Awards for which the applicable
Performance Period has not ended and outstanding time-vesting Awards granted in
the year in which the Change in Control occurs, the Performance Goals applicable
to each outstanding Award shall be deemed to have been satisfied as of the date
of the Change of Control to yield a payout of 100% of the target Award amount,
the Award will vest in full, and the amount payable under the Award will be the
target amount of the full Award, prorated for the portion of the year elapsed
prior to the Change in Control.  Payment shall occur within 10 days following
the Change in Control.

 

(ii)                                  A Replacement Award is an Award granted at
the time of a Change in Control by the Company or a successor employer to an
Award Recipient which has a value at least equal to the value of the outstanding
Award being replaced (the Replaced Award) and with respect to which the terms
and conditions are not less favorable to the Participant than the terms and
conditions of the Replaced Award, including provisions that apply in the event
of a subsequent Change in Control.  A Replacement Award must provide for payment
to an Award Recipient who is involuntarily terminated other than for
disciplinary reasons (as defined in subsection (iii) below) before the Award is
paid in full.  The payment amount must be not less than the amount which would
otherwise have been paid under the Replaced Award had the Award Recipient
remained employed through all applicable Vesting Dates and must be made by the
later of 60 days following the end of the applicable Performance Period or 10
days following the date of termination of employment.  A Replacement Award may
take the form of a continuation of the Replaced Award as long as the
requirements of this subsection (ii) are satisfied.  The determination of
whether an Award qualifies as a Replacement Award shall be made by the Board, as
constituted immediately prior to the Change in Control, in its sole discretion.

 

(iii)                               For purposes of subsection (ii) above, a
termination of employment that occurs within three years following a Change in
Control and within three months following the initial existence of any of the
following conditions without the Award Recipient’s written consent shall be
considered “involuntary”:  a material reduction in the Award Recipient’s base
compensation; a material reduction in the Award Recipient’s authority, duties,
or responsibilities; or a material change in the geographic location at which
the Award Recipient must provide services.  The Award Recipient must provide
written notice to the Company (or its successor) within 30 days of the initial
existence of the condition, and the Company (or its successor) shall have 30
days following receipt of notice to remedy the condition.  If the Award
Recipient terminates employment prior to giving notice or prior to the
expiration of the Company’s (or its successor’s) 30-day cure period, this
subsection (iii) shall not apply.

 

(iv)                              Any Award Recipient whose employment is
involuntarily terminated for any reason other than disciplinary reasons (as that
term is used in the Company’s Policy 10.2) within three months prior to the date
of a Change in Control, shall be treated, solely for purposes of this Plan, as
continuing in the employment of the

 

7

--------------------------------------------------------------------------------


 

Company until the date of the Change in Control and terminating employment
immediately thereafter.

 

(v)                                 Notwithstanding Section 9, upon a Change in
Control, this Plan may not be amended in any manner that would reduce or alter
the rights of an Award Recipient to any benefit under this Plan without the
consent of each affected Award Recipient for three years following the Change in
Control but may be so amended thereafter.

 

7.                                      Tax Withholding.

 

The Company shall deduct from any payments made under any Award all federal,
state, or local taxes required by law to be withheld.

 

8.                                      Governing Law.

 

To the extent not governed by federal law, the Plan, including any Award
Agreement, shall be construed according to the laws of the State of Idaho,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation to the substantive law of another
jurisdiction.

 

9.                                      Plan Amendment and Termination.

 

The Committee may, in its sole discretion, amend or terminate the Plan at any
time, with or without advance notice to Award Recipients, provided that the
Committee may not amend or terminate the Plan in a manner that adversely affects
the right of any Award Recipient with respect to any Award granted prior to the
date of amendment or termination without the Award Recipient’s prior written
consent unless the amendment is necessary to comply with Section 409A or
Section 457A of the Internal Revenue Code.

 

10.                               Sections 409A and 457A of the Code.

 

To the extent applicable, notwithstanding anything herein to the contrary, the
Plan shall be interpreted in accordance with Sections 409A and 457A of the
Internal Revenue Code of 1986, as amended (the “Code”), and Department of
Treasury regulations and other interpretative guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of the Plan. Notwithstanding any provision of
the Plan to the contrary, if the Committee determines that any amounts payable
hereunder will be taxable to an Award Recipient under Section 409A or 457A of
the Code, prior to payment to such Award Recipient, the Committee may: (a) adopt
amendments to the Plan, and any Award Agreement, and appropriate policies and
procedures, including amendments and policies with retroactive effect, to
preserve the intended tax treatment of the benefits provided by the Plan and
Award Agreement(s), and/or (b) take such other actions as the Committee
determines necessary or appropriate to avoid or limit the imposition of an

 

8

--------------------------------------------------------------------------------


 

additional tax under Section 409A or 457A of the Code.  Alternatively, the
Committee may pay out such Award in whole or in part (such partial payment being
the amount the Committee reasonably anticipates will enable the Award Recipient
to satisfy the taxes due by reason of the application of Section 457A to the
Award) at the time it becomes taxable under Section 457A, if the Committee in
its sole discretion deems it advisable to do so.

 

11.                               Claims and Appeals Procedures.

 

(a)                                  Claims Procedures.  Disputes or claims
regarding benefits or other issues arising under the Plan shall be filed in
writing with the Company’s Vice President, Human Resources within 60 days after
the event giving rise to the dispute, claim, or grievance.  The claim shall
state all facts and include copies of all documents, materials, or other
evidence that the Award Recipient believes are relevant to the claim.  The Vice
President shall have absolute discretion to interpret and apply the Plan,
evaluate the facts and circumstances, and make a determination with respect to
the dispute, claim, or grievance in the name and on behalf of the Company.  A
written decision shall be furnished to the claimant within 60 days (45 days if
the claim relates to disability) after the claim is received.  The Vice
President in his or her sole discretion may extend this 60-day period an
additional 60 days by notifying the claimant in writing of the extension before
the original 60-day period expires (or, for disability claims, may extend the
45-day period an additional 30 days if a decision cannot be made for reasons
beyond the Plan’s control).  If the claim is denied, the notice of denial shall
include the specific reasons for the denial, pertinent provisions of the Plan,
and where appropriate, an explanation as to how the claimant may perfect the
claim or submit the claim for review.

 

(b)                                 Claims Review Procedure.  Any Award
Recipient or beneficiary who has been denied a benefit claim shall be entitled,
upon written request, to a review of his or her claim.  The request for review,
together with a written statement of the claimant’s position, shall be filed
with the Company’s Vice President, Human Resources within 60 days after
receiving the initial notice of denial.  The Vice President will promptly inform
the Company’s chief executive officer.  The written decision of the chief
executive officer shall be furnished to the claimant within 60 days after the
Vice President receives the appeal (or 45 days for disability claims).  The
chief executive officer in his or her sole discretion may extend this 60-day
period an additional 60 days by notifying the claimant in writing of the
extension before the original 60-day period expires (except that no extension is
available for disability claims).  The written decision will state the facts and
plan provisions upon which the decision is based and is final and binding on all
parties.

 

(c)                                  Lawsuits; Venue.  No lawsuit claiming
entitlement to benefits under this Plan may be filed prior to exhausting the
claims and claims review procedures described in this Section 11.  Any lawsuit
must be initiated no later than (i) one year after the event(s) giving rise to
the claim occurred, or (ii) 60 days after a final written decision was provided
to the claimant under Section 11(b), whichever is sooner.  Any lawsuit or legal
action by any party, person, or entity regarding this Plan, benefits under

 

9

--------------------------------------------------------------------------------


 

this Plan, or any related issue may be brought only in State or Federal court in
Boise, Idaho.

 

12.                               General Provisions.

 

(a)                                  No Right to Continued Employment. The Plan
is not intended to and does not in any manner create a contract of employment
between the Company and the Award Recipient.  Employment with the Company is at
will, which means that either the employee or the Company may end the employment
relationship at any time and for any reason.  Neither the establishment of the
Plan nor the granting of any Award hereunder nor any action of the Company or
the Committee in respect of the Plan or any Award Agreement, including the
establishment of a multi-year Award Term, shall be held or construed as giving
the Award Recipient any right to be retained by the Company for any length of
time or as changing the at-will relationship between the Award Recipient and the
Company.

 

(b)                                 No Funding of Plan. The Company shall not be
required to fund or otherwise segregate assets, which may at any time be
delivered to Award Recipients under the Plan. The Plan shall constitute an
“unfunded” plan of the Company. The Company shall not, by any provisions of the
Plan, be deemed to be a trustee of any property, and any Award Recipient or
former Award Recipient shall have the status of a general unsecured creditor of
the Company.

 

(c)                                  Notice to Company.  Any notice required or
permitted to be given under the Plan to the Company shall be sufficient if in
writing and delivered by an overnight delivery service or by registered or
certified U.S. mail to the Company at the following address:

 

Vice President, Human Resources

Boise Cascade, L.L.C.

1111 West Jefferson St., Suite 300

PO Box 50

Boise, ID  83728-0050

 

Such notice shall be deemed given as of the date of delivery if delivery is made
via an overnight delivery service, or, if delivery is made by registered or
certified U.S. mail as of the date shown on the receipt for registration or
certification.

 

(d)                                 Notice to Award Recipient.  Any notice
required or permitted to be given under the Plan to the Award Recipient shall be
sufficient if in writing and delivered by registered or certified mail to the
Award Recipient’s principal residence as currently reflected in the Company’s
personnel records.  Such notice shall be deemed given as of the date of delivery
if delivery is made via an overnight delivery service, or, if delivery is made
by registered or certified U.S. mail as of the date shown on the receipt for
registration or certification.

 

10

--------------------------------------------------------------------------------


 

(e)                                  Non-Assignable and Non-Transferable.  The
Award Recipient shall not have any voluntary or involuntary right to commute,
sell, assign, pledge, anticipate, mortgage, or otherwise encumber, transfer,
hypothecate, or convey in advance of actual receipt the amounts, if any, payable
hereunder or any part thereof, which are expressly declared to be unassignable
and non-transferable, except by will or by the laws of descent and distribution.

 

(f)                                    Severability.  If any provision of the
Plan is held unenforceable, the remainder of the Plan shall continue in full
force and effect and shall be applied as though the unenforceable provision were
not contained in the Plan.

 

(g)                                 Legal Agent.  The contact for legal matters
concerning the Plan is the Company’s General Counsel, who may be contacted as
follows:

 

By mail:

General Counsel

 

Boise Cascade, L.L.C.

 

P.O. Box 50

 

Boise, ID 83728-0050

 

 

By telephone:

208-384-4918

By fax:

208-384-6566

 

(h)                                 Administration.  The contact for general
administrative issues concerning the Plan is the Company’s Vice President, Human
Resources, who may be contacted as follows:

 

By mail:

Vice President, Human Resources

 

Boise Cascade, L.L.C.

 

P.O. Box 50

 

Boise, ID  83728-0050

 

 

By telephone:

208-384-6451

By fax:

208-331-5757

 

(i)                                     Effective Date.  The effective date of
the Plan is January 1, 2010.

 

11

--------------------------------------------------------------------------------